I am not in accord with the opinion of Mr. Justice BOYLES. The facts stated are correct except that plaintiffs did not file claims for additional vacation pay. The plaintiffs did not receive any vacation pay whatsoever.
Under the rules in force during the time plaintiffs earned their vacation with pay, they had two alternatives in regard to their annual leave allowances. They could take a vacation with pay each year for a period of two weeks or they could forego a vacation one year and take four weeks vacation with pay the following year. To protect this second alternative it was provided that should any employee be separated from State service, with leave untaken, he would be compensated for the unused portion of his annual leave allowance.
It is the claim of the State that plaintiffs had no vested rights to compensation for unused leave allowances on May 15, 1939. Plaintiffs urge that the civil service commission had power and authority to adopt Rule No. 17 under Act No. 346, Pub. Acts 1937, and that Act No. 97, Pub. Acts 1939, under which plaintiffs' positions were unclassified, operated prospectively only and cannot affect plaintiffs' rights to compensation for the unused leave allowances accumulated by them prior to the effective date of said act.
Rule No. 17, as adopted by the commission, providing for annual leave with pay for all employees *Page 460 
in the classified service, is recognized as sound personnel practice and comes within the general policy of the act which provides:
"SEC. 1. The purpose of this act is to guarantee to all citizens a fair and equal opportunity for public service; to establish conditions of service which will attract officers and employees of character and capacity and to increase the efficiency of the governmental departments and agencies by the improvement of methods of personnel administration."
The adoption of this rule was within the power of the civil service commission under Act No. 346, Pub. Acts 1937.
Act No. 97, Pub. Acts 1939, which had the effect of removing plaintiffs' positions from the classified service to the unclassified service and which removed unclassified employees from the jurisdiction of the commission, contains no express provisions giving the act a retrospective effect. It is the general rule that all statutes are to be treated as prospective in their operation rather than retrospective unless a legislative intent to the contrary clearly appears, either by express provisions or by necessary implication.
In Detroit Trust Co. v. City of Detroit, 269 Mich. 81, 84, we said:
"We think it is settled as a general rule in this State, as well as in other jurisdictions, that all statutes are prospective in their operation excepting in such cases as the contrary clearly appears from the context of the statute itself. * * *
" 'A construction giving to a statute a prospective operation is always to be preferred, unless a purpose to give it a retrospective force is expressed by clear and positive command, or to be inferred by necessary, unequivocal and unavoidable implication from the words of the statute taken by themselves and in connection with the subject matter, and the occasion of the enactment, admitting of no reasonable doubt, but precluding all question as to such intention.' Endlich, Interpretation of Statutes, p. 362, § 271. *Page 461 
" 'Nevertheless, legislation of this character is exceedingly liable to abuse; and it is a sound rule of construction that a statute should have a prospective operation only, unless its terms show clearly a legislative intention that it should operate retrospectively,' 2 Cooley's Constitutional Limitations (8th Ed.), p. 772."
See, also, Harrison v. Metz, 17 Mich. 377; Shaw v. Morley,89 Mich. 313; Davis v. Railroad Co., 147 Mich. 479.
It is conceded that vested rights may not be impaired by legislative action; and that plaintiffs had no vested right to remain in the classified service of the State. In my opinion plaintiffs had a vested right to compensation for the unused leave allowances at the effective date of amended civil service commission act (Act No. 97, Pub. Acts 1939).
In Wylie v. City Commission of the City of Grand Rapids,293 Mich. 571, 587, we said:
"A few courts have frankly recognized that policy considerations, rather than definitions, are controlling, and have defined a vested right as a right of which the individual could not be deprived without injustice.
" 'In its application as a shield of protection, the term "vested rights" is not used in any narrow or technical sense, or as importing a power of legal control merely, but rather as implying a vested interest which it is right and equitable thatthe government should recognize and protect, and of which theindividual could not be deprived without injustice.' 2 Cooley's Constitutional Limitations (8th Ed.), p. 745. * * *
" 'A "vested right," as that term is used in relation to constitutional guaranties, implied an interest "which it is proper for the State to recognize and protect, and of which the individual could not be deprived arbitrarily without injustice," ' City of Los Angeles v. Oliver, 102 Cal.App. 299,310 (283 P. 298). * * *
" 'Now, what is a vested right? Without reference to a dictionary definition, we would define it as a right, so fixed that it is not dependent on any future act, contingency, or decision to make it more secure.' Kennedy Coal Corp. v.Buckhorn Coal Corp., 140 Va. 37, 45 (124 S.E. 482)."
Under the facts in this case, plaintiffs had performed all acts necessary to insure to themselves the right of a vacation with pay, or if dismissed before exercised, to receive compensation for the unused *Page 462 
portion of their annual leave allowances. There was nothing remaining for them to do except exercise the right which depended on no contingency, but was complete and matured. In my opinion, vacation with pay is not a gratuity; it is compensation for services rendered. It is a rule that after the services are rendered under a law which fixes the rate of compensation, there arises an implied contract to pay for those services at that rate and the contract cannot be impaired by subsequent legislation. Fisk v. Jefferson Police Jury,116 U.S. 131 (6 Sup. Ct. 329, 29 L.Ed. 587); Robertson v. Miller,276 U.S. 174 (48 Sup. Ct. 266, 72 L.Ed. 517).
In State, ex rel. Thomas, v. Hoss, 143 Ore. 41, 47 (21 Pac. [2d] 234), it is said:
"It is settled that after a salary has been earned the public employee's right thereto becomes vested and cannot be taken away by any legislation thereafter enacted."
My Brother quotes at length from State, ex rel. Bonsall, v.Case, 172 Wn. 243 (19 Pac. [2d] 927). This case is not a parallel case with the one at bar. In that case there was no provision that if the employee was discharged he would be entitled to pay for any unused portion of his annual leave allowance. In the case at bar there is such a provision.
The rights upon which plaintiffs base their claims accrued prior to the amendment of the civil service statute; and its change did not affect plaintiffs' rights which had become vested. Moreover, Rule No. 17 of the rules and regulations of the Michigan civil service commission adopted by the commission under Act No. 346, Pub. Acts 1937, provides as follows:
"Each continuing full-time employee in the classified service shall be entitled to annual leave with pay in the amount of twelve working days in each *Page 463 
calendar year, or one such day for each completed month of service from the date of appointment until the end of the current year. * * *
"Any employee who is separated from the State service shallbe entitled to pay for any unused portion of his annual leaveallowance of the next preceding year and the current year tothe date of separation."
The judgment is reversed and a judgment will be entered in favor of each plaintiff for compensation for the unused leave days. No costs will be allowed as a matter of public interest is involved.
BUSHNELL, CHANDLER, McALLISTER, and BUTZEL, JJ., concurred with SHARPE, C.J.